UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1301


In re: JAMES LESTER ROUDABUSH, JR.,

                       Petitioner.



                 On Petition for Writ of Mandamus.
                     (No. 1:13-cr-00195-CMH-1)


Submitted:   June 18, 2015                 Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Lester Roudabush, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James        Lester    Roudabush,      Jr.,    petitions         for    a    writ     of

mandamus,        seeking       an   order    from     this    court       directing         the

district court to provide him with papers he believes he needs

to file a motion under 28 U.S.C. § 2255 (2012) or to appoint

counsel to represent him. *                 We conclude that Roudabush is not

entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only

in   extraordinary           circumstances.          Kerr    v.    U.S.       Dist.    Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509,       516-17    (4th    Cir.    2003).       Further,        mandamus         relief    is

available only when the petitioner has a clear right to the

relief sought.           In re First Fed. Sav. & Loan Ass’n, 860 F.2d
135,       138   (4th   Cir.    1988).       Mandamus       may   not     be    used    as    a

substitute for appeal.               In re Lockheed Martin Corp., 503 F.3d
351, 353 (4th Cir. 2007).

       The relief sought by Roudabush is not available by way of

mandamus.           Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for a writ of mandamus.

       *
       In the petition, Roudabush also states that the district
court has not ruled on his February 2015 motion seeking a copy
of the trial transcript and presentence report or, in the
alternative, appointment of counsel.     To the extent Roudabush
seeks an order from this court directing the district court to
act on his motion, we find that the present record does not
reveal undue delay in the district court.


                                              2
We dispense   with    oral   argument   because    the   facts   and   legal

contentions   are    adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                          PETITION DENIED




                                    3